Order, Supreme Court, New York County, entered on July 15, 1971, which denied plaintiff’s motion for summary judgment, unanimously modified, on the law, plaintiff’s motion granted to the extent of allowing partial summary judgment in the amount of $5,845.80 and, in the interests of justice, a preference for trial granted. Upon service of a copy of this order by either party with notice of entry, a note of issue and statement of readiness, and payment of proper fees, the clerk of Trial Term, Part I, be and he hereby is directed to place this matter upon the appropriate calendar for a day certain for a trial of the issues remaining for disposition. Appellant shall recover of respondents $50 costs and disbursements of this appeal. Triable issues exist as to the remaining items upon which recovery is sought. However, it is desirable in the interests of justice that disposition of this matter be expedited and a preference for trial be granted. Concur — Stevens, P. J., Capozzoli, MeGivern, McNally and Steuer, JJ.